DETAILED ACTION
Notice of Amendment
In response to the amendment(s) filed on 2/18/21, amended claim(s) 1, 4, and 12-14, and canceled claim(s) 11 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim(s) 1, 12-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0375346 to Czaja et al. (hereinafter “Czaja”) in view of U.S. Patent Application Publication No. 2012/0092169 to Kaiser et al. (hereinafter “Kaiser”).
For claim 1, Czaja discloses a shoe sensor system (Abstract) comprises:
a plurality of pressure sensing elements (1032) (Figs. 2-4) (para [0076]) distributed in a pattern having a shape corresponding to specific locations of a human foot (as can be seen in Figs. 2-4), wherein the plurality of pressure sensing elements is operable to (Examiner’s Note: functional language, i.e., capable of) generate foot pressure data (para [0067], [0076], and/or [0081]);
a first accelerometer (1032) (Figs. 2-4) (para [0076]) operable to (Examiner’s Note: functional language, i.e., capable of) generate first x-y-z coordinates (Fig. 3) (para [0080]);
	a processing module (1034) (Fig. 4) (para [0080]) (also see “micro-controller,” para [0001]) operable to:
		generate foot force data based on the foot pressure data (see “force pressure sensors,” and “force applied to the pressure point,” para [0067]) (also see para [0050]);
		generate three-dimensional foot data based on the first x-y-z coordinates (para [0077]); and
		generate foot data based on the foot force data and the three-dimensional foot data (para [0067]), wherein the foot data is used to determine a distance traveled, stride length data, a time duration, elevation tracking, running optimization, and/or rotational sport optimization (Abstract) (para [0005], [0008], [0073], [0074], and/or [0075]);
a wireless communication transceiver (1036) (Fig. 4) (para [0080) operable to transmit the foot data as an outbound radio frequency (RF) signal (para [0001], [0006], and/or [0080]).

However, Kaiser teaches using foot data to determine a fatigue indicator and/or an injury prevention indicator (Examiner’s Note: this limitation being construed in view of page 11, lines 4-8 of Applicant’s specification as originally filed) (para [0010] and [0037]-[0038]).
It would have been obvious to a skilled artisan to modify Czaja to include using the foot data to determine a fatigue indicator and/or an injury prevention indicator, in view of the teachings of Kaiser, for the obvious advantage of determining if the skier in Czaka is experiencing instability while riding down the slopes.
For claim 12, Czaja further discloses wherein the processing module is further operable to determine the stride length data by: determine first x-y coordinates from the first x-y-z coordinates for a first instances of pressure being sensed by one or more of the plurality of pressure sensing elements; determine second x-y coordinates from the first x-y-z coordinates for a second instance of pressure being sensed by one or more of the plurality of pressure sensing elements; and determine the stride length data based on the first and second x-y coordinates (Examiner’s Note: stride length is not relied upon in claim 11, from which claim 12 depends, and therefore these further limitations on an alternative not relied upon are also met since they are alternative as well).
For claim 13, Czaja further discloses wherein the processing module is operable to determine the fatigue level by: determine the stride length data at a first time internal to produce first stride length data; determine the stride length data at a second time interval to produce second stride length data; determine the foot pressure data for the first time interval to produce first foot pressure data; determine the foot pressure data for the second time interval to produce second foot pressure data; determine a difference between the first and second stride length data; determine a difference between the first and second foot pressure data; and determine the fatigue level based on the difference 
For claim 14, Czaja further discloses wherein the processing module is further operable to determine the rotational sport optimization by: determine the ground reaction force based on the foot data; determine weight force distribution data based on the foot data; determine whether the weight force distribution data is optimal with respect to the ground reaction force; and when the weight force distribution data is not optimal with respect to the ground reaction force, determine a corrective measure for the rotational sport (Examiner’s Note: stride length is not relied upon in claim 11, from which claim 12 depends, and therefore these further limitations on an alternative not relied upon are also met since they are alternative as well).
For claim 16, Czaja further discloses a gyroscope to generate pitch, yaw, and roll coordinates (para [0077]-[0078] and [0088]); the processing module is further operable to: generate pitch, yaw, and roll data based on the pitch, yaw, and roll coordinates (para [0077]-[0078] and [0088]); and the wireless communication transceiver operably to transmit the outbound RF signals to further include the pitch, yaw, and roll data (para [0001], [0006], [0077]-[0078] and [0088]).
For claim 17, Czaja further discloses wherein a pressure sensing element of the plurality of pressure sensing elements comprises one or more of: resistive pressure sensor, a piezoelectric pressure sensor, a capacitive pressure sensor, and an inductive pressure sensor (para [0056]).
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czaja in view of Kaiser, and further in view of U.S. Patent Application Publication No. 2018/0256071 to Mathieu et al. (hereinafter “Mathieu”).
For claim 2, Czaja and Kaiser do not expressly disclose wherein the pattern in which the plurality of pressure sensing elements is distributed in comprises: a first pressure sensing element in a lateral heel position; a second pressure sensing element in a medial heel position; a third pressure sensing element in a lateral ball of foot position; a fourth pressure sensing element in a lateral toe position; a fifth pressure sensing element in a medial ball of foot position; and a sixth pressure sensing element in a medial toe position.
However, Mathieu teaches wherein the pattern in which the plurality of pressure sensing elements is distributed in comprises: a first pressure sensing element in a lateral heel position; a second pressure sensing element in a medial heel position; a third pressure sensing element in a lateral ball of foot position; a fourth pressure sensing element in a lateral toe position; a fifth pressure sensing element in a medial ball of foot position; and a sixth pressure sensing element in a medial toe position (as can be seen in Figs. 1-2).
It would have been obvious to a skilled artisan to modify Czaja wherein the pattern in which the plurality of pressure sensing elements is distributed in comprises: a first pressure sensing element in a lateral heel position; a second pressure sensing element in a medial heel position; a third pressure sensing element in a lateral ball of foot position; a fourth pressure sensing element in a lateral toe position; a fifth pressure sensing element in a medial ball of foot position; and a sixth pressure sensing element in a medial toe position, in view of the teachings of Mathieu, for the obvious advantage of being able to obtain a complete and accurate pressure profile over the entire surface of the insole of the shoe.
For claim 3, Czaja and Kaiser do expressly disclose wherein the pattern further comprises: a seventh pressure sensing element in a mid-ball of foot position; and an eighth pressure sensing element in a mid-toe position.

It would have been obvious to a skilled artisan to modify Czaja wherein the pattern further comprises: a seventh pressure sensing element in a mid-ball of foot position; and an eighth pressure sensing element in a mid-toe position, in view of the teachings of Mathieu, for the obvious advantage of being able to obtain a complete and accurate pressure profile over the entire surface of the insole of the shoe.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czaja in view of Kaiser, and further in view of U.S. Patent Application Publication No. 2016/0338411 to London.
For claim 4, Czaja further discloses the plurality of pressure sensing elements mounted on to or within an insole of a shoe (as can be seen in Fig. 3).
Czaja and Kaiser do not expressly disclose the first accelerometer and the processing module are mounted on a circuit board that is positioned within a midsole of the shoe.
However, London teaches a first accelerometer and a processing module mounted on a circuit board that is positioned within a midsole of the shoe (see claim 10).
It would have been obvious to a skilled artisan to modify Czaja such that the first accelerometer and the processing module are mounted on a circuit board that is positioned within a midsole of the shoe, in view of the teachings of London, for the obvious advantage of providing a means to mechanically support and electrically connect the components in Czaja.
For claim 5, Czaja and Kaiser do not expressly disclose wherein the circuit board comprises one or more of: a single layer printed circuit board (PCB); a multiple layer PCB; a rigid PCB; a flexible PCB; a high frequency PCB; and an aluminum-backed PCB.

It would have been obvious to a skilled artisan to modify Czaja wherein the circuit board comprises one or more of: a single layer printed circuit board (PCB); a multiple layer PCB; a rigid PCB; a flexible PCB; a high frequency PCB; and an aluminum-backed PCB, in view of the teachings of London, for the obvious advantage of providing a means to mechanically support and electrically connect the components in Czaja.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czaja in view of Kaiser, and further in view of U.S. Patent Application Publication No. 2004/0138575 to Ueyama.
For claim 6, Czaja further discloses the plurality of pressure sensing elements mounted on to or within an insole of a shoe (as can be seen in Fig. 3); and the first accelerometer is positioned in a first location in a midsole of the shoe (as can be seen in Fig. 3); and the processing module is positioned in a second location of the midsole of the shoe (as can be seen in Fig. 4).
Czaja and Kaiser do not expressly disclose that the first accelerometer is on a first circuit board and that the processing module is on a second circuit board.
However, Ueyama teaches a first accelerometer on a first circuit board (para [0091]) and a processing module on a second circuit board (para [0090]).
It would have been obvious to a skilled artisan to modify Czaja such that the first accelerometer is on a first circuit board and that the processing module is on a second circuit board, in view of the teachings of Ueyama, so that the accelerometer and processing module of Czaja may be in different locations without having to have an overly large, singular circuit board that may interference with Czaja’s device.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czaja in view of Kaiser, and further in view of U.S. Patent Application Publication No. 2013/0190903 to Balakrishnan et al. (hereinafter “Balakrishnan”).
For claim 8, Czaja further discloses wherein the three-dimensional foot data includes foot orientation data (para [0040], [0060], [0061], [0073], [0077], and/or [0078]).
Czaja and Kaiser do not expressly disclose a second accelerometer to produce second x-y-z coordinates and wherein the processing module is further operable to process the first and second x-y-z coordinates to produce the three-dimensional foot data.
However, Balakrishnan teaches a second accelerometer to produce second x-y-z coordinates (para [0058] and [0063]-[0064]) and wherein the processing module is further operable to process the first and second x-y-z coordinates to produce the three-dimensional foot data (para [0058] and [0063]-[0064]).
It would have been obvious to a skilled artisan to modify Czaja to include a second accelerometer to produce second x-y-z coordinates and wherein the processing module is further operable to process the first and second x-y-z coordinates to produce the three-dimensional foot data, in view of the teachings of Balakrishnan, for the obvious advantage of having more data to analyze so that more accurate analyses may be made.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czaja in view of Kaiser, and further in view of U.S. Patent Application Publication No. 2012/0291563 to Schrock et al. (hereinafter “Schrock”).
For claim 15, Czaja and Kaiser do not expressly disclose a biometric sensor operably coupled to the processing module, wherein the biometric sensor generates biometric indicators regarding one or more of heart rate, moisture level, respiration, and temperature; the processing module is further operable to: generate biometric data based on the biometric indicators; and the wireless 
However, Schrock teaches a biometric sensor operably coupled to the processing module (para [0083]), wherein the biometric sensor generates biometric indicators regarding one or more of heart rate, moisture level, respiration, and temperature (para [0083]); the processing module is further operable to: generate biometric data based on the biometric indicators (para [0083]); and transmission further includes the biometric data (para [0083]).
It would have been obvious to a skilled artisan to modify Czaja to include a biometric sensor operably coupled to the processing module, wherein the biometric sensor generates biometric indicators regarding one or more of heart rate, moisture level, respiration, and temperature; the processing module is further operable to: generate biometric data based on the biometric indicators; and the wireless communication transceiver operably to transmit the outbound RF signals to further include the biometric data, in view of the teachings of Schrock, for the obvious advantage of providing “data or information relating to a wide variety of different types of parameters” (see para [0083] of Schrock).
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not address the new grounds of rejection necessitated by Applicant’s amendments presented in the response filed 2/18/21.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791